Name: Commission Decision No 2787/1999/ECSC of 8 December 1999 fixing the rate of the levies for the 2000 financial year and amending Decision No 3/52/ECSC on the amount of and methods for applying the levies provided for in Articles 49 and 50 of the Treaty
 Type: Decision_ENTSCHEID
 Subject Matter: budget;  EU finance;  iron, steel and other metal industries
 Date Published: 1999-12-29

 Avis juridique important|31999S2787Commission Decision No 2787/1999/ECSC of 8 December 1999 fixing the rate of the levies for the 2000 financial year and amending Decision No 3/52/ECSC on the amount of and methods for applying the levies provided for in Articles 49 and 50 of the Treaty Official Journal L 336 , 29/12/1999 P. 0006 - 0007COMMISSION DECISION No 2787/1999/ECSCof 8 December 1999fixing the rate of the levies for the 2000 financial year and amending Decision No 3/52/ECSC on the amount of and methods for applying the levies provided for in Articles 49 and 50 of the TreatyTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Articles 49 and 50 thereof,(1) Whereas, in view of the variations in average values recorded during the reference period, Article 2 of Decision No 3/52/ECSC of the High Authority(1), as last amended by Commission Decision No 2652/98/ECSC(2), should be amended;(2) Whereas the requirements of the European Coal and Steel Community are estimated in the operating budget for the 2000 financial year at EUR 178 million; whereas that budget, which was adopted by the Commission on 8 December 1999 in the form shown in the Annex to this Decision, indicates the amount of income to be provided from levies in the course of the financial year 2000, namely EUR 0 million;(3) Whereas the estimated yield of the levies at a rate of 0,01 % is EUR 5,163 million,HAS ADOPTED THIS DECISION:Article 1The rate of the levies on output from 1 January 2000 shall be 0 % of the figures used as the basis of assessment for such levies.Article 2Decision No 3/52/ECSC is hereby amended as follows:Article 2 is replaced by the following: "Article 2The average value in euro of the products on which the levies are assessed shall, from 1 January 2000, be as follows:>TABLE>"Article 3This Decision shall enter into force on 1 January 2000.This Decision shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 8 December 1999.For the CommissionMichaele SCHREYERMember of the Commission(1) OJ ECSC 1, 30.12.1952, p. 4.(2) OJ L 335, 10.12.1998, p. 49.ANNEXECSC OPERATING BUDGET FOR 2000>TABLE>